Title: [November? 1791.]
From: Adams, John
To: 


       Williamson. Great Numbers emigrate to the back parts of North and S.C. and G. for the Sake of living without Trouble. The Woods, such is the mildness of the Climate, produce grass to support horses and Cattle, and Chesnuts, Acorns and other Things for the food of hogs. So that they have only a little corn to raise which is done without much Labour. They call this kind of Life following the range. They are very ignorant and hate all Men of Education. They call them Pen and Ink Men.
      